Title: From George Washington to Royal Flint, 20 October 1778
From: Washington, George
To: Flint, Royal


          
            Sir
            Head Quarters Fredericksbg 20th October 1778
          
          There is the strongest reason to suppose that a great part of the Army will continue this Winter upon the East side of Hudsons River. The season approaches fast when it will be next to impossible, on account of the Roads, to bring forward a sufficiency of Flour even for daily consumption. The distress to which we were reduced last Winter at Valley Forge, for want of a proper Magazine, makes me extremely sollicitous to see such an one established in time, as will, with what can be brought forward occasionally, supply the exigencies of the Army without difficulty.
          I therefore desire you immediately to set every Engine at work to get as much Flour as possible brought from the southward and stored upon the East side of the River in the neighbourhood of Fishkill. It will there be convenient to the Highland posts—to the Army—should it be barracked any where upon the River—or be ready for transportation to the Eastward should there be occasion to move to that quarter.
          Whatever Flour may be purchased upon the Head of Hudsons River should be brought down while the navigation continues open. Genl Schuyler who is well acquainted with the River, informs me that it is no uncommon thing to have it froze over by the middle of November. You therefore see the necessity of losing no time in having the flour from thence brought down.
          It is probable that two or three Regiments besides the garrison of Fort schuyler may be quartered at Albany, Schenectady and Saratogha       
            
            
            
            this Winter. Your deputy at Albany should make provision for such an event. I am Sir Your most obt Servt
          
            Go: Washington
          
          
          p.s. Since writing the above a reason occurs for keeping a Magazine of Flour up the North River. If therefore you can possibly subsist the Army in that Article without bringing any down from thence, I would wish it may remain there.
          
        